Citation Nr: 0601229	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-25 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a nervous condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision that denied service 
connection for a nervous condition.  The veteran timely 
appealed.


FINDING OF FACT

A current nervous condition is not related to a disease or 
injury in service, and is not due to or aggravated by a 
service-connected disability.


CONCLUSION OF LAW

The claimed nervous condition, was not incurred in or 
aggravated by active service and is not proximately due to or 
the result of a service connected disease or disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.306, 3.307, 3.309, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met.  

Through the July 2003 statement of the case (SOC), the May 
2005 supplemental SOC (SSOC), and the August 2002 letter, the 
RO notified the veteran of the legal criteria governing the 
claim (to include the criteria for establishing service 
connection and secondary service connection), the evidence 
that has been considered in connection with the appeal, and 
the bases for the denial of the claim.  After each, the 
veteran and his representative were given the opportunity to 
respond.  Thus, the Board finds that the veteran has received 
required notice of the information and evidence needed to 
substantiate the claim.

VA's August 2002 letter satisfies the statutory and 
regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letter requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The August 2002 letter asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.  This requirement was met by the August 2002 RO 
letter to the veteran.  However, some of the documents 
meeting the VCAA's notice requirements, including the July 
2003 statement of the case providing the full text of the 
regulations related to the VCAA, were provided to the veteran 
after the rating action on appeal.  However, the Board finds 
that this fact has not, in any way, prejudiced the veteran.  
In this regard, the Board points out that the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Delayed notice is 
generally not such an error.  Id.  The Board finds that, in 
this case, any delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

The RO issued the August 2002 letter, notifying the veteran 
of the VCAA duties to notify and assist, setting forth the 
criteria for service connection, and soliciting information 
and evidence from the veteran.  The letter was provided to 
the veteran before the initial adverse decision, and VA has 
since afforded the veteran well over a one-year period for 
response to such a notice letter.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, VA has obtained copies of 
the veteran's service medical records and obtained copies, as 
well, of outpatient treatment records.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claim.

The veteran has not been afforded an examination for his 
claimed nervous condition.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, there is no competent 
evidence that a current nervous condition may be related to 
service.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
psychoses, when such diseases are manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  In order to establish service connection, a claimant 
must generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2005).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In this case, the veteran contends that his current nervous 
condition had its onset in service.

The veteran's service medical records include a diagnosed 
nervous stomach in July 1953, and an isolated complaint of 
nervousness in October 1953 that presumably was due to 
multiple financial difficulties.  His service medical records 
at the time of the November 1954 separation examination 
reveal normal neurological and psychiatric systems.

The post-service medical records first show a diagnosis of 
anxiety neurosis in August 1966, about 12 years after 
discharge from service.  There have been no reports of 
symptomatology between the time of service, and these initial 
findings.  More recent VA medical records show treatment for 
a generalized anxiety disorder beginning in the middle-to-
late 1990's.  Here, other than the veteran's contentions, 
there is no competent evidence linking the veteran's current 
nervous condition with service.  The evidence is, therefore, 
against the veteran's claim and the grant of service 
connection on a direct basis.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362 (2005).

Furthermore, there simply is no evidence of a psychosis 
within one year after service.  Therefore, service connection 
is not warranted on a presumptive basis.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a non-service-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here, again, the evidence does not establish a basis for a 
grant of service connection for a nervous condition on either 
a direct or secondary basis.

The only disability for which service connection has been 
established is tinea versicolor, which is currently evaluated 
as 60 percent disabling.

While the Board notes that the veteran's diagnosis of tinea 
versicolor is well established and clearly noted in the 
claims file, the report of the February 2003 VA examination 
contains no indication or suggestion that the veteran's 
current nervous condition was either caused by, or is 
aggravated by, the service-connected tinea versicolor.  In 
addition, the veteran has not submitted or identified any 
evidence supporting his contentions.  As such, the Board 
finds that there is no competent evidence linking the 
veteran's current nervous condition with service, or with any 
service-connected disability.


Because the competent evidence does not link a currently 
shown disability to service, the weight of the evidence is 
against the claim.  As the weight of the competent evidence 
is against the claim, the doctrine or reasonable doubt is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for a nervous condition, to include as 
secondary to a service-connected disability, is denied.


____________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


